 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPreston Trucking Company, Inc. and Harold G. Chan-dler,Teamsters Local 20 of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America and Harold G. Chandler,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and HaroldG. Chandler. Cases 8-CA-10890, 8-CB-3359, and8-CB-3449May 25, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn January 31, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the RespondentUnions filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The issues are whether Respondents have providedsuperseniority for union stewards going beyond lay-off and recall without justification in violation ofSection (a)(l) and 8(b)(1)(A) of the Act, and haveenforced it in violation of Section 8(a)(3) and 8(b)(2)of the Act.Respondent Company. an interstate shipper, is oneof approximately 9,800 companies engaged in mul-tiemployer bargaining with Respondent Internation-al and its various locals, including Respondent Local20. The Company and Local 20 are parties to a con-tract effective April 1. 1976, to March 31, 1979,styled "National Master Freight Agreement andCentral States Area Over-The-Road Local CartageSupplemental Agreement."The disputed superseniority clause provides in per-tinent part:Stewards shall be granted super-seniority for allpurposes, including layoff, rehire, bidding andjob preference, if requested by the Local Unionwithin sixty (60) days after the effective date ofthis Agreement; but only one (1) steward shallhave super-seniority for such purposes.Pursuant to that clause Steward Robert Rupp wasassigned a route that he bid on in February and April1977. Employee Chandler would have secured thatroute assignment if Local 20 had not requested su-perseniority for Steward Rupp. The route selected re-turned Rupp to Toledo three times each week,whereas his previous schedule had returned him toToledo once each week.Under the collective-bargaining agreement, senior-ity is the sole consideration in those areas enumerat-ed in the superseniority clause, and is a factor alongwith "desire" and "preference," for the assignmentby the Employer of vacation periods.The parties, the Administrative Law Judge, andthe Board agree that Dairylea Cooperative Inc.' is ap-plicable. Dairylea established that a superseniorityclause covering union stewards not limited to layoffand recall is presumptively unlawful. The Dairylearationale is that superseniority for layoff and recallhas a proper aim of furthering the effective adminis-tration of bargaining agreements on the plant levelby keeping the steward on the job, and that any "dis-crimination as it may create is simply an incidentalside effect of a more general benefit accorded all em-ployees."The General Counsel contends that maintaining aclause that grants superseniority to stewards for "allpurposes" unlawfully encourages .nion adherence. Itfurther argues that even if Respondents could justifysuperseniority in job bidding, they did not justifymaintaining such a broad superseniority clause.Respondent Local 20 defends that the grant of su-perseniority for "all purposes" is not overly broadsince the collective-bargaining agreement affords nobenefits based on seniority other than those men-tioned in the disputed clause, thus qualifying "allpurposes." As regards the express benefits of "bid-ding and job preference," it explains that they areone and the same as all of the employees are driversand that the only "preferences" involve route assign-ments that are bid for, and contends that enforcingthe clause with respect to job bidding was justifiedbecause the route assigned to the steward best ena-bled him to perform his duties by being present toprocess grievances and attend to necessary businessat the union hall. It argues that Steward Rupp couldhave chosen an assignment permitting his return toToledo five times each week instead of three, but didnot since it would leave insufficient time to transactbusiness after allowing for commuting and sleepingtime.Respondent International, in addition to support-1219 NLRB 656 (1975) (then Member Fanning dissenting), enfd. 531F.2d 1162 (C.A. 2, 1976).2 Id at 658.236 NLRB No. 56464 PRESTON TRUCKING COMPANY. INC.ing Local 20's contentions, claims it is not properly aparty to this proceeding because it is not a signatoryto the contract, and because the disputed clause spe-cifically makes superseniority a local union option.Administrative Law Judge Rose dismissed thecomplaints in their entirety. Applying Dairylea, heconcluded that Respondents had justified supersen-iority for stewards in route bidding. Specifically, thesteward is involved in the initial stages of the griev-ance procedure and must be present on some regularbasis to effectively perform those duties. Further, theassignment here did not result in substantially differ-ent earnings. Dismissing the allegation that mainte-nance of the disputed clause is unlawful, the Admin-istrative Law Judge reasoned that (1) precedent doesnot suggest that broad superseniority for union stew-ards absent specific enforcement is unlawful: (2)reading the provision in conjunction with the rest ofthe contract reveals that seniority applies only tothose items set forth in the superseniority clause it-self; (3) Steward Rupp and other stewards never re-ceived a benefit from being steward other than a jobassignment; and (4) the clause does not encourageunion membership or activism because if it is to beassumed that employees know the wording of the su-perseniority provision, then it is also to be assumedthat they know the rest of the contract. Having re-solved the substantive allegations in favor of Respon-dents, the Administrative Law Judge dismissed thecomplaint against the International without resolvingwhether it was a party.3However, the Administrative Law Judge misap-plied Dairylea. Therefore, we reverse his dismissalwith respect to Local 20 and the Company.4The justification offered is not sufficient. It doesnot matter whether "all purposes" is followed byqualifying language since, at best, it is ambiguous. Italso does not matter that the clause's broad mandatehas not been applied, nor that some justification wasoffered for a specific enforcement of the clause. Theprovision grants stewards superseniority for all pur-poses, and the enumeration of some of the purposesdoes not detract from the effects of that forcefulstatement. Communicating that provision to employ-ees via the collective-bargaining agreement necessar-ily conveys to the employee the impression, withoutregard to whether the present steward is enjoying anybenefits by virtue of the clause, that he can obtainspecial benefits only if he becomes the union stew-3 We adopt the Administrative Law Judge's dismissal of Case 8- CB--3449against the International. It is not a signatory to the collective-bargainingagreement and, equally important. the superseniority clause does not be-come operative unless it is invoked by a local union within 60 days.Subsequent references to "Respondents" refer only to Local 20 and theCompany.ard. This impression can only have the effect of en-couraging union activism since being steward is det-erminative as regards access to various benefits un-der the superseniority clause. Thus, it is notcontrolling whether adequate justification was of-fered as regards "bidding and job preference" be-cause adequate justification for maintaining theclause in its entirety was not forthcoming.' More-over, Local 20's concession that under the clauseSteward Rupp could claim an even better routeserves to demonstrate that "[w]hile a steward mightconscientiously attempt to exercise that preference ina manner benefiting the unit employees, he alsomight not." 6Nor is the justification offered for enforcing theclause for job bidding adequate to overcome the pre-sumption of illegality. There is ho indication thatSteward Rupp had not satisfactorily carried out hisresponsibilities without exercising the job preferenceoption.Attaching job benefits in the form of "rights" tounion activities is at odds with the Act's most basicpolicy of insulating one from the other,7' and must bestrictly scrutinized. The clause and its exercise do notwithstand that scrutiny; accordingly, we find thatRespondents have provided superseniority for unionstewards going beyond layoff a/nd recall without just-ification in violation of Section 8(a)(1) and (b)(l)(A)of the Act, and have enforced it in violation of Sec-tion 8(a)(3) and (b)(2) of the Act.THE REME0DYHaving found that Respondents Local 20 and Pre-ston Trucking Company, Inc., have engaged in cer-tain unfair labor practices, we shall order that theycease and desist therefrom, and take certain affirma-tive action designed to effectuate the policies of theAct.We have found that the disputed steward super-seniority clause is unlawful and we shall thereforeorder that Respondent Local 20 cease and desistfrom maintaining and enforcing such a clause in itsbargaining agreement with Respondent Company.We shall also order that Respondent Company ceaseand desist from maintaining and enforcing thatclause in its bargaining agreement with Local 20. Wehave also found that the superseniority clause wasunlawfully applied to deny Harold G. Chandler, onSee General Drilers and Helpers Local Union No 823, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs. Warehousemen andHelpers of .4,,erica (Caniphell "66" Erpress. Inc. e al.), 232 NLRB 851(1977).Id ;ii 8S54See 7he Radio Offipcrs' nmon of the Commercial Telegraphers Union.A.FI /[4 H RBull Srealohip (Co./ L .R.B. 34 U.S. 17 1954).465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor about April 1977, at the Company's Toledo, Ohio,establishment a bid run from Toledo to central Illi-nois, which he would have been awarded but for theillegal discrimination depriving him of his seniority.Consequently, we shall order that Respondents,jointly and severally, make Chandler whole for anyloss of earnings he has sustained as a result of thediscrimination against him. Backpay shall be com-puted with interest thereon in the manner establishedby the Board in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).8Further, to fully remedy the ef-fects of the unlawful conduct, we shall order theCompany to assign Chandler, if he so desires it, thedriver route he would now hold but for the unlawfulgranting of superseniority to Steward Rupp, and Lo-cal 20 to notify in writing both the Company andHarold Chandler that it has no objection to assigningChandler such route. The Company's backpay obli-gation shall run from the effective date of the dis-crimination against Chandler to the time it makes theoffer of the new route, while Local 20's obligationshall run from such effective date to the date of itsnotification to the Company that it has no objectionto the assignment of the disputed route to Chandler.Finally, we shall order the Company to cease anddesist in any like or related manner from interferingwith, restraining, or coercing its employees in the ex-ercise of rights guaranteed by Section 7 of the Act.and that Local 20 likewise cease and desist from re-straining or coercing employees it represents fromexercising those same rights.CONCLUSIONS OF LAWI. Preston Trucking Company, Inc., is engaged incommerce within the meaning of Section 2(6) of theAct.2. Respondent Local 20 is a labor oragnizationwithin the meaning of Section 2(5) of the Act.3. By maintaining a clause in their collective-bar-gaining agreement according a union steward super-seniority for terms and conditions of employmentnot limited to layoff and recall, Respondent Compa-ny and Respondent Local 20 have engaged in, andare engaging in, unfair labor practices within themeaning of Section 8(a)(l) and 8(b)(1)(A) of the Act.4. By enforcing a clause in their collective-bar-gaining agreement in a discriminatory manneragainst Harold G. Chandler by assigning supersen-iority to Union Steward Rupp with respect to theaward of the bid run from Toledo to central Illinois,Respondent Company and Respondent Local 20' See. generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).have engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and(b)(2) of the Act.5. The foregoing unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Preston Trucking Company, Inc.,Toledo, Ohio, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Maintaining and enforcing without adequatejustification collective-bargaining provisions withRespondent Local 20 and the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, according a union steward su-perseniority with respect to terms and conditions ofemployment other than layoff and recall.(b) Discriminating against Harold G. Chandler orany other employee in assigning driver routes, or inany other term and condition of employment otherthan layoff and recall, by according top seniority to aunion steward in the assignment of such terms andconditions of employment without adequate justifi-cation where union stewards do not in fact have topseniority on a basis other than union status.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights protected by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent Local20 make Harold G. Chandler whole for any loss ofearnings he may have suffered as a result of the dis-crimination against him, such earnings to be de-termined in the manner set forth in the section of thisDecision entitled "The Remedy," and offer HaroldG. Chandler the driver route he would now have butfor the unlawful assignment of superseniority to aunion steward.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay and the route assignment due under theterms of this Order.(c) Post at its establishment at Toledo, Ohio, cop-ies of the attached notice marked "Appendix A." 99 In the event that this Order is enforced by a Judgment of a United466 PRESTON TRUCKING COMPANY. INC.Copies of said notice, on forms provided by the Re-gional Director for Region 8, after being duly signedby Respondent Company's representative, shall beposted by Respondent Company immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent Company to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(d) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent Company has taken to com-ply herewith.B. Respondent Teamsters Local 20 of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Toledo, Ohio, itsofficers, agents, and representatives, shall:i. Cease and desist from:(a) Maintaining, enforcing, or otherwise giving ef-fect to those clauses in its collective-bargainingagreements with Respondent Preston Trucking Com-pany, Inc., according a union steward supersenioritywith respect to terms and conditions of employmentother than layoff and recall.(b) Causing or attempting to cause RespondentCompany to discriminate against employees in viola-tion of Section 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing the employees of Respondent Company inthe exercise of their rights protected by Section 7 ofthe Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent Compa-ny make Harold G. Chandler whole for any loss ofearnings he may have suffered by reason of the dis-crimination against him, such lost earnings to be de-termined in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Notify Respondent Company and Harold G.Chandler, in writing, that it has no objection toawarding Harold G. Chandler the driver route hewould now have but for the unlawful assignment ofsuperseniority to a union steward.(c) Post at its office and meeting halls used by orfrequented by its members and employees it repre-sents at Respondent Company's Toledo, Ohio, facil-ity copies of the attached notice marked "AppendixStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."B." 'O Copies of said notice, on forms provided by theRegional Director for Region 8, after being dulysigned by Respondent Union's representative, shallbe posted by Respondent Local 20 immediately uponreceipt thereof, and be maintained by RespondentUnion for 60 consecutive days thereafter, in conspic-uous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Sign and return to said Regional Director suf-ficient copies of the attached notice marked "Appen-dix B" for posting by, Respondent Company, if will-ing, in conspicuous places, including all places wherenotices to employees are customarily posted.(e) Notify the Regional Director for Region 8, inwriting, within 20 days from date of this Order, whatsteps Respondent Union has taken to comply here-with.CHAIRMAN FANNING. dissenting:I would dismiss the complaint for the reasons setforth in my dissenting opinion in Dair'lea. But evenif I did agree that in Dairylea circumstances it shouldbe presumptively unlawful to afford superseniority tounion stewards for purposes other than layoff andrecall, I could find no violation here.The majority ignores the necessity of interpretingthe superseniority provision with regard to the totalcollective-bargaining agreement, and, instead, con-cludes that the clause can only have the effect ofencouraging union activism because it establishes su-perseniority for "all purposes." In fact, the only pur-pose for which seniority is determinative, in additionto the admittedly lawful purposes of layoff and re-call, and the only instance in which it has been used,is route selection. In that regard, I am compelled toconclude that the only objective was one that mycolleagues, speaking for the majority in Dairylea, rec-ognized as lawful-furthering the effective adminis-tration of bargaining agreements on the plant levelby permitting the continued presence of the stewardon the job." A steward who is absent cannot fulfill tothe best of his ability the responsibilities to the unithe serves. It matters not whether he is absent becauseof a layoff or a route assignment. Nor should it mat-ter, as the majority emphasizes, that the steward wasperforming his duties-in some fashion-before in-voking superseniority. In my view, any resulting en-couragement of union activity is far outweighed bythe benefit accorded all employees by a steward whocan administer the contract with optimum respon-siveness to the unit." See in 9. siprral trilalle. 219 Nl.RB at 6s8467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSignificantly, this route did not result in increasedearnings, and was selected over a run that returns thedriver to Toledo five times per week because, Ruppreasoned, the latter would detract from his ability toconduct union business due to excessive commutingtime.I would, of course, dismiss the complaint in anyevent.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce withoutadequate justification any agreement withTeamsters Local 20 of the International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, giving a unionsteward top seniority no matter what his lengthof employment with respect to his selection forand the assignment to him of contract benefitsor other terms and conditions of employmentexcept for layoff and recall.WE WILL NOT discriminate against Harold G.Chandler or any other employee in assigningdriver routes, or in any other term and conditionof employment other than layoff and recall, to aunion steward on the basis of seniority whensuch union steward does not in fact have topseniority in terms of length of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights protected by Section 7of the Act.WE WILL jointly and severally with the Unionpay Harold G. Chandler any earnings he lost asa result of awarding driver routes to union stew-ards rather than to Chandler, when he had actu-al top seniority in terms of length of service, andWE WILL offer Harold G. Chandler the driverroute he would now have but for the unlawfulassignment of top seniority to union stewards.PRESTON TRUCKING COMPANY. INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce, or give effectwithout adequate justification to any agreementwith Preston Trucking Company, Inc., Toledo,Ohio, giving our stewards or other representa-tives top seniority no matter what their length ofemployment, with respect to their selection for,and assignment of, contract benefits or otherterms and conditions of employment except forlayoff and recall.WE WILL NOT cause or seek to cause PrestonTrucking Company, Inc., to discriminate againstHarold G. Chandler or any other employee, byassigning driver routes or any other term andcondition of employment other than layoff andrecall to a union steward on the basis of senior-ity when such steward does not in fact have topseniority in terms of length of employment.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.WE WILL jointly and severally with PrestonTrucking Company, Inc., make whole HaroldG. Chandler for any earnings he lost as a resultof awarding driver routes to union stewardsrather than to Chandler when he had actual topseniority in terms of length of service, and WEWILL. notify Preston Trucking Company, Inc.,and Harold G. Chandler, in writing, that wehave no objection to its awarding Chandler thedriver route he would now have but for the un-lawful assignment of top seniority to union stew-ards.TEAMSTERS LOCAL 20 OF THE INTERNATIONALBROTHERHOOD OF TEAMSTERS. CHAUFFEURS.WAREHOUSEMEN AND HELPERS OF AMERICADECISIONSTATEMENT OF THE CASEJAMES L. ROSE. Administrative Law Judge: These consoli-dated cases were heard by me on October 20 and 21, 1977.'In general terms, the General Counsel alleged that the Re-spondents have maintained a "superseniority" clause intheir collective-bargaining agreement in violation of Sec-tion 8(a)(1) and 8(b)(1)(A) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151, et seq. and have im-The complaint in Case 8-CB-3449. wherein the International Brother-hood of Teamsters. Chauffeurs. Warehousemen and Helpers of America(herein the International) is named the party respondent, was severed fromCases 8-CA-10890 and CB-3359 because it appeared that an important andcomplex issue in that case, namely whether the International is a party tothe applicable collective-bargaining agreement, might become moot. Givenmy findings and conclusions infra, I have determined that the complaint inCase 8-CB-3449 should be dismissed on the same basis as the complaint inCases 8-CA-10890 and 8-CB-3359 without the necessity of determining thecontract issue, or those contentions raised by the International in its Motionfor Summary Judgment. I therefore. sua sponie, reconsolidate the cases fordecision.468 PRESTON TRUCKING COMPANY. INC.plemented it in violation of Section 8(a)(3) and 8(b)(2) ofthe Act.Based upon the record as a whole, including my observa-tion of the witnesses, briefs and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWi. JURISDICTIONPreston Trucking Company, Inc. (herein the Company),is an interstate shipper with its principal office in Preston.Maryland, and terminals in various States throughout theUnited States, including the facility here involved at Tole-do, Ohio. The Company annually transports merchanidsein interstate commerce from which it receives gross reve-nues in excess of $50,000. All parties admit, and I find, thatthe Company is an employer within the meaning of Section2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONSThe parties admit, and I find that Teamsters Local 20 ofthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein Local 20)and the International are labor organizations within themeaning of Section 2(5) of the Act.111 THE ALLEGED UNFAIR LABOR PRACTICESA. Factual BackgroundThe Company is one of approximately 9,800 who engagein multiemployer bargaining with agents of the Interna-tional and its various affiliate locals, including Local 20. Asa result of such negotiations, and without determining whoall the parties to the various contracts are, suffice it to notefor purposes of this Decision that the Company and Local20 are parties to a contract styled: National Master FreightAgreement and Central States Area Over-the-Road LocalCartage Supplemental Agreement, effective April 1, 1976,through March 31, 1979.The General Counsel has alleged that the Respondentshave violated the Act by maintaining and enforcing Article43 (appearing in the Central States Supplement Section)which reads, in material part:Stewards shall be granted super-seniority for all pur-poses, including layoff, rehire, bidding and job prefer-ence, if requested by the Local Union within sixty (60)days after the effective date of this Agreement; butonly one (I) steward shall have super-seniority forsuch purposes.In February and again in April 1977, exercising his su-perseniority, as requested by the Local, steward RobertRupp bid on and was assigned to a route in preference toother more naturally senior employees.This matter was pled, tried, and argued on basically twolevels. First, the General Counsel has alleged that Local 20,by demanding superseniority for its steward, and the Com-pany, by awarding a job bid based upon that superseniori-ty, violated, respectively, Section 8(b)(2) and (a)(3) of theAct.Second, the General Counsel contends that, by main-taining a superseniority clause going beyond layoff andrecall, the Company violated Section 8(a)(l) and Local 20violated Section 8(b)(1)(A). It is alleged and argued thatthe clause in and of itself is proscribed without regard toany implementation.B. Analysis and Concluding FindingsI. The job biddingIn the lead case of Dairylea Cooperative Inc.,2the Boardheld that superseniority for stewards going beyond layoffand recall is presumptively unlawful; however, the partyasserting its legality could establish ii by showing "properjustification." Thus:[l]t has not, however, been established in this case orelsewhere that super seniority going beyond layoff andrecall serves any aim other than the impermissible oneof giving union stewards special economic or otheron-the-job benefits solely because of their position inthe Union. That is not to say, of course, that properjustification may not be forthcoming in some futurecase involving particular circumstances calling forsteward super seniority with respect to terms and con-ditions of employment other than layoff and recall.Consequently, there is no occasion here for findingsuper seniority-even that going beyond layoff andrecall to be per se unlawful. The issue ultimately isone of justification.Here the basic facts relating to Rupp's exercise of super-seniority in bidding on his route are not in dispute. Rather,the General Counsel contends that Local 20 has not estab-lished justification for superseniority in route bidding. Thethrust here is that Rupp could have done his job as unionsteward just as well had he been assigned to a differentroute. Indeed he had performed his duties as steward forsome 14 or 15 months before bidding on and receivingassignment to his present route.There can be little question that the position of stewardis important to the ongoing operation of a collective-bar-gaining agreement. The services that a steward performs inpolicing the collective-bargaining agreement inure to thegeneral benefit of all those in the bargaining unit, so muchso that it has long been recognized that superseniority forstewards in layoff and recall, even though tying in a jobbenefit to union activism, is nevertheless legitimate. Thus,as the Board said in Dairylea:[T]he lawfulness of such restricted super seniority is,however, based on the ground that it furthers the ef-fective administration of bargaining agreements onthe plant level by encouraging the continued presenceof the steward on the job. It thereby not only serves alegitimate statutory purpose but also redounds in itseffects to the benefit of all unit employees. [Id at 658].219 N RB 656, 658 (1975). (Chairman Fanning dissenting).469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMore specifically, the steward's function here has beenamply demonstrated on the record. Local 20 has approxi-mately 12,000 members of which about 5,000 are in theover-the-road division, covering approximately 163 termi-nals. Servicing these employees are but three full-time busi-ness agents. Local 20 maintains, and I conclude, that thesteward is the first line union representative and is impor-tant to policing the collective-bargaining agreement.Rupp has been an employee for approximately 5 yearsand was, at the time he exercised superseniority, 10th innatural seniority. He has been road steward for the Com-pany since his election by fellow members of the bargain-ing unit in November 1975.The Company now has seven "bid runs" which are spe-cific trips on designated days each week. It appears thatprior to February 1977 the Company had three scheduledruns and then determined to put on four more. Thus, onJanuary 28, the Company posted the roster of seven desig-nated runs for the purpose of employees bidding on them.On the bid roster is noted, "The above listed bid runs arenot guaranteed runs, but will run as regular as freight isavailable on both ends of the run."Apparently, though not clear from the record, runs areput up for bid each April. Thus, the successful bidders onthe January 28 posting would have their designated runsuntil the April 1977 bidding. On April 2, the same sevenruns were posted for bidding with the stipulation that thesuccessful bidders would keep those runs until April 1978.The parties seem to agree, and it will be assumed forpurposes of this decision, that the sole basis for determin-ing the successful bidder for each run is seniority.The remaining drivers, that is the 20 or so who do nothave scheduled bid runs, work on the "extra board." Thismeans that at I o'clock each Saturday afternoon, the Com-pany will begin calling, in order of seniority, to give assign-ments for the following week. Traditionally, the extraboard drivers start from the terminal in Toledo on Sundayevening and are gone the entire week, returning to Toledothe next Saturday morning. They are dispatched frompoint to point during the week when they are on the road,and do not, as a matter of course, return to Toledo excepton weekends. However, the bid route drivers in all casesreturn to Toledo at least once, and as many as five times,during the week.Harold Chandler, the Charging Party, speculated thatRupp's run pays him $5,000 per year more than other runs.This I specifically discredit. To the contrary, the documen-tary evidence supports Rupp's otherwise credible testi-mony that there is little difference in earnings between anyof the bid route drivers and those who work the extraboard.Rupp credibly testified that he was having some difficul-ty functioning as the road steward while an extra boarddriver. Since he was in town only on weekends he had littleopportunity to meet face-to-face with company representa-tives. And he had little time to attend to necessary businessat the union hall. Rupp's testimony in this regard is corrob-orated by Harold Tierney, the company labor relations di-rector for its western division.Tierney testified that at the initial stages of a grievance itis the steward and not a business agent who is involved andwho is the frontline representative for the members in dis-cussions with the Company. During the time Rupp was anextra board driver, Tierney stated, many times Ruppwould call from another terminal and they would try todiscuss some matters. But such was very difficult over thephone and Rupp's general unavailability affected theirability to discuss grievances effectively.I conclude, based upon the credible testimony of bothRupp and Tierney, that it is important for the steward tobe physically present at the terminal from time to time topresent grievances and have other discussions with man-agement concerning operation of the collective-bargainingagreement. I conclude that the presence of the steward atthe terminal on a regular basis generally benefits unit em-ployees. Just as the Board has held that the presence of asteward when employees are working overtime is impor-tant, thus allowing superseniority for overtime assignment,3or to prevent downgrading,4I conclude that the presenceof the steward at the terminal on some regular basis isimportant.This is not to say that it is impossible for a steward toperform his functions away from the terminal, any morethan it would be impossible for a steward who is not active-ly working, because he has been laid off or denied over-time, to perform. This is only to conclude that a stewardwho can be present at the company premises and the unionhall on some kind of regular basis can do his job moreeffectively. Therefore, the other unit employees are bene-fited more than where a steward cannot, by reason of hisjob assignment, be at the company premises or union hallregularly.The route selected by Rupp was one which allowed himto return to Toledo 3 days a week and have sufficient timeupon his return to attend to union business both at theterminal and at the union hall. Other bids would have hadhim back to Toledo 5 days a week, but with a schedulesuch that, taking out for sleeping and commuting to hishome, he would have had insufficient time to conductunion business.On balance, I conclude that the specific job on whichRupp bid in order that he might have sufficient time toconduct union business in Toledo is reasonable under thecircumstances. Thus Local 20 has in fact sustained its bur-den of justifying the necessity for having a contract clausewhich grants a road steward superseniority in job bidding.The General Counsel argues that Rupp had successfullyperformed his duties as steward even while an extra boarddriver, and in any event he did not exercise superseniorityfor 14 or 15 months, thus his selection of a bid route wasnot justified. While I conclude from the facts that Rupphad not necessarily performed his duties as job steward assuccessfully as he might while on the extra board, the factshere show that until February 1977 there were but threebid runs. Rupp did not have one of them nor is there any-thing in the contract which would indicate that he had a3 International Union, United Automobile, Aerospace Agricultural Imple-ment Workers of America, UA W, aind its Local 1331, 228 NLRB 1446 (1977).4 Parker-Hannifin Corporation, 231 NLRB 884 (1977).470 PRESTON TRUCKING COMPANY, INCright by exercising superseniority to bump into one ofthose runs.Finally, the General Counsel contends that, by receivingassignment to the particular bid run he did, Rupp was thebeneficiary of substantially increased earnings. Rupp testi-fied that he has not earned more. While it really makeslittle difference, the record tends to show that drivers earnapproximately the same regardless of their runs. Neverthe-less, it is also clear that the run which Rupp has is moredesirable than some of the other bids, or extra board workgenerally. Thus, I decide this matter, not on grounds thatRupp did not receive a significant on-the-job benefit, I be-lieve he did, but because I conclude Local 20 demonstrateda sufficient justification for Rupp to have his particular bidso as to rebut the presumption of illegality for superseniori-ty in job bidding.2. Maintenance of the contract clauseBeyond this specific factual situation, the General Coun-sel contends that maintenance of a contract clause in thelanguage here necessarily intertwines union activism withmany employee benefits, and without more is unlawful. Ineffect, the General Counsel argues that even though Local20 has established justification for one implementation ofsuperseniority, there are others for which justification hasnot been shown. Hence as to every possibility, the pre-sumption of illegality has not been rebutted.Research has disclosed no case holding unlawful a su-perseniority clause without regard to a specific application.In those cases where a broad superseniority clause hasbeen found unlawful, there was evidence of a particularapplication which was found not justified.5To the contrary, in Auto Warehousers. Inc.,6in affirmingJudge Lipton's Decision. the Board indicated that it wouldnot find the mere existence of an extended superseniorityclause to be a violation. Noting that the Board earlier sug-gested that proper justification for clauses going beyondlayoff and recall might be forthcoming, Judge Lipton con-cluded, "It is my view that within a multi-employer bar-gaining arrangement, the particular circumstances in justi-fication of broad super seniority for stewards may varyfrom employer to employer."There is certainly nothing in Dairvlea or subsequentcases to suggest that broad superseniority, absent a specificimplementation, is unlawful. On the other hand, it is cer-tainly conceivable that a superseniority clause could be sodrafted as to admit of no lawful application. In such a case,the presumption of illegality could not be rebutted andwithout more a violation established. But such. I conclude.is not the case here.E g., Dairvlea Cooperartive. Inc, supra. .4urto u arehoiuscr In i inftral (, e;eral Drivers and Helpers Local nion Vo .I23, affiliated aith the Internati l,lBrotherhood of Team.vers. (hauffe urs, 4 arehousemnen and Hielpe r, I 4- raltri ia(Canphell "66" Epress. Inc. et a i. 232 NLRB 851 (1977 ( haiirmain I in-ning dissenting): ChaufJeurs. Teatmsters and Hetlper cI ..ro, I'. %i .U; , ,INec Hampshire. a w Internn al Brotherhood of' Ilaozntrr ( hauofi uro.B arehousemen and Helpers of IAmeriia, 230 NlRB s81 1977) (( hairmanFanning dissenting): Perrfecion A.4ltorotte Produ, (Clrpration,. 212 NI RB690 (1977) (Chairman Fanning dissenting)6 227 NL RB 628 t1976).Necessarily, determination of whether or not this super-seniority clause could not be justified in some respect de-pends upon a fair interpretation of the clause. The startingpoint for such an interpretation must be that an unlawfulcontruction will not be presumed. As the Supreme Courtsaid in N.L.R.B. v. News Svndicate Co., Inc., et ae.7[Wle will not assume that unions and employers willviolate the federal law, favoring discrimination in fa-vor of union members against the clear command ofthis Act of Congress.Application of this clause does not have to be unlawful.Any provision must of necessity be read in conjunctionwith the rest of the contract. It does not exist unto itself,but rather is part of the whole agreement between the par-ties. Thus here, the phrase, "Steward shall be granted su-perseniority for all purposes" must be defined in terms ofwhich contractual benefits are dependent upon seniority.Obviously. if there is no contractual employment benefit tobe derived from being the senior employee, then whether asteward is senior makes no difference, and to designatehim so could not violate the Act.In Dairylea, the Board noted that the superseniorityclause operated,[W]ith respect to all contractual benefits where senior-itv is a consideration. Thus, under these contracts asteward is. among other things. given preference in theassignment of overtime, in the selection of vacationperiod, and in the assignment of drivers routes andother positions, with the preference extending to theselection of shift, hours, and day off. [219 NLRB at657].Under that contract. seniority was the determinative fac-tor "in securing a rather wide range of on-the-job bene-fits."Here such does not seem to be the case. The GeneralCounsel has brought to my attention no other provisionwherein seniority is a consideration for an employmentbenefit, much less the determining factor. Nor does perusalof this extensive document disclose any, other than withregard to vacations. But even there, I conclude that a fairreading does not support a conclusion that seniority is thedeterminative factor, or even particularly important. Sec-tion 3 of article 62 reads:The vacation period of each qualified employee shallbe set with due regard to the desire, seniority, andpreference of the employees, consistent with the effi-cient operation of the Employer's business.It is clear that assignment of vacation time to the em-ployees is substantially in the discretion of management.\While seniority will be considered, other factors will begiven at least equal if not greater consideration. I cannotconclude therefore that by having superseniority a unionsteward necessarily gets preference over all other employ-ees with regard to vacation time.On the face of this contract then, and absent any evi-dence to the contrary. it is my conclusion that seniority isdeterminative only with regard to those items set forth in·( [ t oS ,t S 6h9 9 (I961471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe seniority clause itself layoff, recall, bidding, and jobpreference.Nor will the Board strictly construe such clauses to finda violation even where on its face seniority would be deter-minative for some benefit not shown to be justified. Thus inMcGregor- Werner 9 stewards were granted superseniority,in addition to layoff and recall, "for shift preference."Without finding that shift preference had been justified,the Board concluded that "the shift preference provision ismeaningless, in operative, and has been amended out bypractice." Thus the clause itself was found not unlawful.the case then turning on a specific application which theBoard found justified.Here Rupp testified that he has received no benefit frombeing steward other than the bid run. The General Counselbrought forth no evidence that Rupp, or any other stewardexercising superseniority under this clause, in fact has beengranted an employment preference other than receiving abid run. Thus, while alleging in the complaint that theclause grants stewards employment benefits including laN-off, recall, vacation preference, job preference, startingtime preference. and overtime, there is no evidence thatany benefit other than layoff, recall, and job preference hasever been governed by superseniority. Nor is there evi-dence that the parties meant for stewards to be able tosecure preference other than in situations of layoff, recall,or job bidding.I therefore conclude that on the record before me, theonly employment benefits the steward may derive by exer-cising his superseniority relate to layoff, recall, and runbidding (bidding and job preference being identical in thissituation).°Under the Dairllea exception to Radio Offi-cers' Union of thel (lommerctld Telegraphers Union, A. F. L.. .N.L.R.B.,Ita contract clause which gives a union stewardgIn (lampbell "Nh," Erx,pr.s, .upra. fn. 5, the identical superseniorittclause was' considered. hut there was evidence that the steward did in factenjoy a wide range of employment benefits as a result of his superseniorei)And there was no justification, from the factual situation presented. forsu[erseniority going besyond layoff and recall.,1lOi,,,, Pi, lture I,aIoraiorv ittechnltunis, LoIal '780. Internalional A1thanmof 7 heatri cal Srtage .tnplo iev anld M,,tng Picture Op'rutrt Of the I triicdStlte , anld (anada. .4lt. ('10 (McGrqgor-Werner, In,.). 227 Nl.RB 558(1976).I('(f .41ied Supermnarlts. Inc .233 NL.RB 535 (1977). where the applhcl-tion of superseniornit ilolvled job preference but there was no showing Ithatsuch nailde the sIewa;rd ain more availablesuperseniority for purposes of layoff and recall is valid.This leaves job preference.Having concluded that in fact Local 20 established justi-fication for the job bidding, I therefore conclude that theGeneral Counsel has not established that the clause here isunlawful.Finally, in this regard, the General Counsel argues thatthe clear language of the clause necessarily has the effect ofencouraging and promoting union membership, loyalty oractivism, because this language clearly:communicates to the employee-reader of the provisionthe impression that its benefits (whether or not theclause is presently operative-i.e., whether or not thepresent union steward is presently enjoying the listedor inferred benefits) can be obtained only if he fulfillsthe underlying conditions-here, if he becomes aunion steward.I find this argument an unpersuasive reason for conclud-ing that the clause should be found unlawful absent a spe-cific unjustified application. If it is assumed that employeesknow the wording of the superseniority provision it mustalso be assumed that the employees know the rest of thecontract. But nowhere else in the contract is any on-the-jobbenefit given by virtue of seniority other than layoff, recall,and job bidding. Thus, the General Counsel's fear that themere existence of the language in this clause would have achilling effect is necessarily neutralized by the fact thatspecific benefits to be determined by seniority are set forthin the same clause and are well defined-layoff, recall, andjob bidding.Having concluded that the superseniority clause on itsface or as applied in this factual situation is not unlawful, Ifurther conclude that the complaint ought to be dismissedin its entirety, and will so recommend. Since I have re-solved the substantive allegations in favor of Local 20, itfollows that the complaint against the International shouldbe dismissed for the same reasons. I will so recommend,without resolving the question of whether the Internationalis a party to the contract, or the other bases on which theInternational contends the complaint ought to be dis-missed in its motion for Summary Judgment.[Recommended Order for dismissal omitted from publi-cation.]1 347 U.S. 17 (1954).472